TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00406-CV


In re Kelly Stinson




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


Kelly Stinson petitioned the Court for a writ of mandamus to compel the district court
to act on his motion to protect documents in State custody that are the subject of pending litigation. 
Counsel for the Board of Pardons and Paroles, the real party in interest, has assured the Court that
the documents are either not subject to or are exempt from the two-year destruction provision of the
records retention schedule.  Counsel assures the Court that all documents in question will be
maintained.  With this assurance, the petition for writ of mandamus is denied.  See Tex. R. App. P.
52.8(a).


				__________________________________________
				Diane Henson, Justice
Before Chief Justice Law, Justices Waldrop and Henson
Filed:   August 14, 2007